Title: From George Washington to Colonel Daniel Brodhead, 18 October 1779
From: Washington, George
To: Brodhead, Daniel


        
          Dr Sir
          Head Qrs West point October the 18 1779
        
        I had on the 15 the pleasure by Captn McIntire to receive Your Letter of the 16th Ulto continued to the 24th. I am exceedingly happy in your success in the expedition up the Alleghany against the Senecca & Muncy Nations—and transmit you the inclosed Extract from General Orders—which will convey to You the sentiments I entertain of your conduct—and of that of the Officers and Men employed in the expedition. This you will be pleased to communicate to the Troops thro the Channel of Your Orders. I trust from this stroke and the

operations of Genl Sullivan, who I am happy to inform you is now on his return to join the Army, after having laid waste the whole of the Senecca Towns—their Crops & their Country—except in the Quarter where you were and a Town or two higher up on the Alleghany—and compelling the whole of the Nation to flee to Niagara for refuge—the eyes of the savages will be opened—and that they will be convinced, that it will be their true interest & policy at least to hold themselves in a state of Neutrality. I approve the Sale you directed of the plunder & of the distribution of the profits among the Troops.
        I have transmitted that part of Your Letter which relates to the want of Cloathing—to James Wilkinson Esquire Cloathr General at philadelphia—and directed him to take measures for supplying it. I wish however that you had ascertained the number of Men to be supplied and their Regiments & Corps—as this is essential to govern the Cloathier in his conduct.
        I have also written to Colo. palfrey Pay Master General—who is also at philadelphia & inclosed the paragraph which respects the pay of the Troops—and requested him to pursue measures for having them paid.
        With respect to an Expedition against Detroit—I can not at this time direct it to be made, as the state of the force at present with You is not sufficient to authorise the clearest hopes of success and indeed to ensure it and because it is not in my power circumstanced as things are at this critical moment to say how far it may be practicable to afford sufficient aid from hence. In any other view than that of a certainty of success I would not undertake the reduction of the post—as a miscarriage would be attended with many disagreable consequences. However, as it is of great importance to reduce it—and I shall willingly attempt it, whenever circumstances will justify it, you will turn your closest attention to the subject—and make such preparations & obtain such necessary information as may be in your power without exciting much alarm—as may facilitate the work whenever it is undertaken either this Winter when the lake is frozen which appears to me to be the only Season when an effectual blow can be struck or next Campaign—In the meanwhile the nature & strength of the works Should be ascertained—whether any & what kind of Bomb proofs—what aid can be drawn from the Country of men, provisions Horses &c.—what opposition, or assistance is to be expected from the Indians &ca &ca &ca—& prospect of Supplies.
        I shall have no objection to your making occasional excursions against any of the Indian Nations that may prove inimical & hostile, when circumstances will permit You to do it with safety.
        The powers of making peace or War are in general cases, which

affect the common interest, entirely with Congress as they ought of right to be. And therefore—if overtures of peace are made by the Senecca & Muncies—You will communicate the same to them, who will act in consequence; either by appointing Commissioners or otherwise, as to them shall seem most proper.
        Colo. Clark is not an Officer in the Continental line—nor does he act under my instructions. He is in the service of the State of Virginia. I make no doubt however, that the Instructions he has received⟨,⟩ are calculated to promote the general good—and from the character he seems justly to have acquired, I should suppose he will act with caution and prudence—and do nothing that will not be promotive of it.
        With respect to supplies & trinkets for the Indians—You must try to keep them in the best humour you can—and I daresay⟨,⟩ on your application to the Honble the Board of War—they will direct such to be furnished as may be in their power to procure.
        We are anxiously waiting for advices from the Southward. His Excellency Count D’Estaing arrived at Savannah in Septr with His fleet & a considerable Land force—with a design of striking a blow against the Enemy in that Quarter—which from his vast superiority he was able easily to do, if they have not found means of escaping. His arrival there of itself was very interesting—and if it has been attended with all the expected success—He will have crushed the Enemy and relieved Georgia & South Carolina from the dangers which had already in great part overwhelmed the One—and from which the Other was not entirely free. I am &c.
        
          G.W.
        
        
          P.S. I duly recd Your Letter of the 31st of July. You will let me know by the first opportunity, what Military Stores & Artillery will be necessary, in case an expedition should be undertaken against Detroit—and whether they could be supplied at Fort pitt or what part of them. If from the information you gain in the points I have mentioned above, as necessary to be inquired into, and your accounts of our Affairs in this Quarter—you should have reason to conclude the expedition will be undertaken; and the Military Stores essential for it cannot be furnished at Pittsburg—You will apply to the Board of War in the first instance to prevent delay, to whom I have written & requested that they may be supplied. You will however take the earliest Opportunity to furnish me with an Estimate as above required, both of the Cannon &c. & Stores—and of any deficiency—And indeed I wish to have a Return of the Military Stores of the Garrison & Cannon, particularly distinguishing whether any of the latter & of what size are on travelling Carriages.
        
       